Citation Nr: 1453203	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-14 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disability status post left anterior cruciate ligament (ACL) reconstruction and partial lateral meniscectomy.  

2.  Entitlement to an initial disability rating for thoracolumbar strain in excess of 10 percent and an increased disability rating in excess of 20 percent from May 9, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2010 to October 2010.  

This appeal comes before the Board of Veterans' Appeals (Board) from that part of a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The May 2014 decision from the RO in Des Moines, Iowa also granted an increased 20 percent disability rating for thoracolumbar strain from May 9, 2014.  As this is not a complete grant of benefits, the Veteran's increased rating claim regarding her service-connected thoracolumbar strain remains on appeal.  See id.  

In April 2014, the Veteran testified before a Decision Review Officer (DRO) during a personal hearing held at the RO and a transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, a pre-existing left knee disability which was noted at the time of her enlistment onto active duty military service, was worsened beyond its natural progression by such service.  

2.  Prior to May 9, 2014, the Veteran's service-connected thoracolumbar strain was manifested by chronic pain with either normal or functional, limited range of motion which is most nearly approximated by the assigned 10 percent disability rating.  

3.  Since May 9, 2014, the Veteran's service-connected thoracolumbar strain is manifested by chronic pain with flare ups, subjective neurologic complaints, forward flexion limited to no worse than 60 degrees with pain, muscle spasms and guarding without abnormal gait or abnormal spinal contour, and functional impairment including less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing, all of which is most nearly approximated by the assigned 20 percent disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for service connection based upon in-service aggravation of a left knee disability status post left ACL reconstruction and partial lateral meniscectomy have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  

2.  The criteria for an initial disability rating in excess of 10 percent prior to May 9, 2014, and an increased disability rating in excess of 20 percent thereafter, for thoracolumbar strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  Given the Board's favorable decision below, no further discussion of VA's duties to notify and assist is necessary regarding the Veteran's claim of entitlement to service connection for a left knee disability.  The Veteran's claim of entitlement to an increased disability rating for thoracolumbar strain arises from her disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements have been obtained and associated with the claims file.  

The RO also requested disability records from the Social Security Administration (SSA); however, SSA responded that there were no medical records available regarding the Veteran.  The RO subsequently issued a formal finding that the Veteran's SSA medical records were unavailable and properly notified the Veteran.  Thus, a remand is not required to obtain SSA records, as this would only serve to further delay adjudication of the Veteran's claims on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

VA examinations concerning the Veteran's service-connected thoracolumbar strain were provided in October 2011 and May 2014.  The examination reports include all relevant findings and medical opinions needed to evaluate the Veteran's appeal.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examinations are adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As noted above the Veteran was afforded a personal hearing before a DRO in April 2014.  During the hearing, the DRO fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the DRO hearing officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).  

Neither the Veteran nor her representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection - Left Knee

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1113 (West 2002); 38 C.F.R. § 3.304(b) (2014).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Here, a pre-existing disability was noted upon entry onto active service in August 2010.  Specifically, private treatment records (contained in the Veteran's service treatment records) from October 1995 show that she underwent left knee surgery for ACL reconstruction and to repair a lateral meniscus tear.  MRI studies conducted in September 2001 and April 2005 showed tears to the medial and lateral meniscus.  In July 2009, the Veteran had a normal knee examination, with no instability, and the examining orthopedic physician noted the Veteran had no restrictions for work, leisure, or armed forces.  

An October 2009 enlistment examination (with updates noted in February 2010, March 2010, April 2010, and August 2010) documents, under summary of defects and diagnoses, the Veteran's prior left ACL surgery with meniscus repair and recommended an orthopedic consultation and x-ray examination.  The Veteran also reported her prior left ACL reconstruction on a concurrent report of medical history.  Accordingly, the record demonstrates that the Veteran's left knee disability pre-existed her military service.  See 38 U.S.C.A. §§ 1111, 1113; 38 C.F.R. § 3.304(b).  

As detailed above, a pre-existing injury will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  For the reasons stated below, and after resolving reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence shows that the Veteran's pre-existing left knee disability was permanently aggravated by her active military service.  

Service treatment records show that the Veteran first complained of left knee swelling and requested a knee brace in August 2010.  She was subsequently seen in September 2010 with a chief complaint of left knee pain as a result of the normal physical activities required in training, with no specific mechanism of injury.  A clinical examination was consistent with retro patellar/patella femoral overuse syndrome with no plans for surgical intervention.  The Veteran was subsequently seen by a physical therapist who noted that her pain was due to a combination of arthritic changes, overuse, and deconditioning, and would resolve once she was out of the military training environment, without further problems.  A September 2010 MRI documented a medial collateral ligament (MCL) strain, ACL reconstruction with the reconstructed ligament intact, a complex tear of the medial meniscus, and probable prior partial lateral meniscectomy with tear of the undersurface of the posterior horn.  

In October 2010, just days after service discharge, the Veteran followed up with a private orthopedic surgeon.  She reported that in September 2010, she noticed pain in her left knee while running and that she was still in pain and required bilateral knee braces.  The physician stated that her records suggested that the Army felt that her problem was an aggravation of patellofemoral pain and they did not recommend invasive treatment.  Upon physical examination, the physician noted a small amount of fluid in the left knee, with tenderness over the medial joint line, and some patellofemoral symptoms, with full extension, slightly limited flexion, and no instability.  Notably, he diagnosed probable extension of medial meniscal tearing to a symptomatic complex tear in September 2010.  He advised that arthroscopic evaluation and partial medial meniscectomy was in the Veteran's best interest, while acknowledging that she was probably not a candidate for repair.  Regarding the course of events of her active service, the physician advised that some abnormalities were noted in the menisci prior to September 2010, although she had apparently been asymptomatic between 2005 and 2010, and that exposure through the Army in September 2010 caused the extension of her asymptomatic degenerative left medial meniscal tear into a symptomatic complex medial meniscal tear.  

A December 2010 letter from the private orthopedic surgeon indicates that the Veteran sustained a reinjury to her left knee while running during active service, and that subsequent evaluation showed a medial meniscal tear.  He opined that the work exposure during active service in September 2010 extended a probable pre-existing medial meniscal tear into a larger symptomatic complex tear and that the Veteran's knee was aggravated beyond normal progression by her active service.  

A Physician's Questionnaire dated in June 2011 documents that the Veteran's primary care physician had treated her left knee condition and reviewed her service treatment records and private treatment records.  The physician diagnosed left MCL strain and medial meniscus tear with posterior horn and opined that it was more likely than not that the conditions noted were related to the Veteran's service.  She stated that the MCL strain and medial meniscus tear occurred prior to the Veteran's active service and opined that the training and increased physical exertion of active duty most likely aggravated her left knee pathology.  

Upon VA examination in October 2011, the examiner diagnosed left knee status post left ACL reconstruction and partial lateral meniscectomy, and opined that the Veteran's left knee condition, which existed prior to entry to active service, was "less likely" to be aggravated by her active service.  The examiner noted that the Veteran had ongoing problems with her left knee, resulting in an MRI, after which the Veteran did not want to pursue surgery, and stated that this was a normal course of her left knee condition.  

The Board finds that the evidence of record shows that left knee disability was aggravated beyond its natural progression by the Veteran's military service.  Specifically, the Board finds the October 2010, December 2010, and June 2011 private medical opinions to be particularly probative as to the question of aggravation, as the opinions were based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  The rationale was substantial, thorough, and based on the overall record.  In short, the private medical evidence described above tends to show that the Veteran's left knee disability increased in severity during service.  

The finding of the October 2011 VA examiner, to the effect that the increase in the Veteran's left knee disability was due to the normal course of her left knee condition is afforded less probative value.  Notably, the examiner's rationale seems to rely on the fact that the Veteran did not want to pursue surgery for her ongoing knee problems.  However, a review of service treatment records indicates that following a September 2010 MRI which showed a complex tear of the medial meniscus, the Veteran's treating medical professionals did not plan any surgical intervention.  In fact, a treating physical therapist noted incorrectly that the Veteran's pain would resolve once she was out of the military training environment, without further problems.  

Resolving reasonable doubt in favor of the Veteran, the Board affords more probative weight to the private medical evidence of record, which shows that the Veteran's left knee disability was aggravated beyond its natural progression by her active service.  Therefore, service connection is warranted for her left knee disability, and the claim is granted.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.102, 3.306 (2014).  


III.  Increased Rating - Thoracolumbar Strain

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For an initial rating claim such as the Veteran's, VA must consider the severity of disability for which the Veteran is eligible for service connection starting on the date the application was filed.  See id.; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  The RO has assigned a staged rating since May 9, 2014; thus, the Board will consider the appropriateness of the assigned rating periods, as well as whether any additional staged rating periods are warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2014), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected lumbar disc disease is evaluated as 10 percent disabling prior to May 9, 2014, and 20 percent disabling since that time, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5237 regarding lumbosacral or cervical strain.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2014).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2014).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

After a full review of the record, and as discussed below, the Board concludes that an initial disability rating for thoracolumbar strain in excess of 10 percent, and a disability rating in excess of 20 percent from May 9, 2014, is not warranted.  


III.A.  Prior to May 9, 2014

The Veteran submitted her initial claim of service connection for a low back condition, as secondary to a left knee condition, approximately one week after service discharge in October 2010.  

Service treatment records document that she was seen for complaints of lower back pain during active service.  

Private treatment records also note the Veteran's complaints of lower back pain, treated by physical therapy, since service.  However, a November 2010 progress note documents full range of motion of her spine.  A subsequent June 2011 Physician's Questionnaire documents that the Veteran's primary care physician had treated her back condition and reviewed her service treatment records and private treatment records, after which she diagnosed lumbago which was aggravated by the Veteran's favoring of her left lower extremity and continued physical training.  

The Veteran was first afforded a VA examination in conjunction with her claim in October 2011.  She reported constant low back pain, with spasms three times per week.  She denied radiating pain into the lower extremities, tingling, or numbness, bowel or bladder issues, and flare-ups.  She reported being able to drive, to walk up to a block, and to sit for fifteen minutes.  She reported being unemployed due to her knee, back, and depression problems.  Physical examination revealed the following range of motion findings:  forward flexion to 90 degrees or greater (with objective evidence of painful motion at 90 degrees or greater); extension to 30 degrees or greater (with painful motion at 30 degrees or greater); right and left lateral flexion, and right and left lateral rotation, each to 30 degrees or greater without objective evidence of painful motion.  There was no additional loss of range of motion upon repetition and no additional functional loss noted.  There was no localized tenderness, pain, muscle spasm, or guarding noted.  Muscle strength testing was normal, without atrophy, and reflex and sensory testing were also normal.  A Straight leg-raising test was negative bilaterally, with no evidence of radicular pain or other signs or symptoms due to radiculopathy noted.  There were no noted neurologic abnormalities, no IVDS or incapacitating episodes, and the Veteran did not use any assistive devices as a means of locomotion.  The examiner ultimately diagnosed thoracolumbar strain which was less likely than not due to her left knee condition.  The examiner noted that the Veteran did not have an antalgic gait or other changes in gait which would cause her reported intense lower back pain.  

The RO subsequently granted the Veteran's service connection claim for thoracolumbar strain in November 2011, effective October 21, 2010, because the evidence showed a continuity of symptoms since active service.  

In September 2012, the Veteran submitted a statement that her back condition had worsened and she had been sent back to physical therapy by her primary care physician.  

Private medical records from November 2012 document that the Veteran was seen at the emergency room for back pain and that she was able to return to work but only in a sedentary capacity.  The Veteran was also placed on a weight restriction and was provided with a back brace.  A December 2012 follow up note from a nurse practitioner states that the Veteran should be able to return to work in two days.  

VA treatment records document the Veteran's ongoing complaints of chronic back pain and related treatment, including physical therapy and the use of a transcutaneous electrical nerve stimulation (TENS) unit.  In a July 2013 physical therapy consult, the Veteran complained of chronic low back pain beginning in September 2010.  She described her pain as a constant dull aching, and sharp pain with spasm.  She further reported shooting pain in her left lower extremity and numbness and pain extending into her right lower extremity.  The physical therapist noted that her range of motion, including lumbar flexion, extension, and lateral flexion were "within functional."  A subsequent physical therapy note in August 2013 documents the Veteran's continued complaints of chronic low back pain.  She reported some improvement with stretching exercises and use of her TENS unit, but that overall physical therapy was not helping.  She also reported continued numbness in her right lower extremity.  

An August 2013 history and physical exam contains the Veterans denial of a history of seizures, paresthesias, and numbness, and a neurologic review of systems contains the physician's finding that the Veteran's strength was normal throughout, her range of motion appeared full, and her motor and sensory systems were grossly nonfocal.  

Treatment records dated in August 2013 and September 2013 contain active problem lists which include DJD low back radicular pain and notations that the Veteran's range of motion in her back is "limited."  Additional VA treatment records from August 2013 to December 2013 document that the Veteran does not have any spinal cord injury, paralysis or neurologic disease, and that no neurologic abnormalities were present upon physical assessment.  

After considering the evidence as discussed above, the Board finds that neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an initial disability rating in excess of 10 percent prior to May 9, 2014.  

The Board notes that for an increased 20 percent evaluation under DC 5237, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees.  38 C.F.R. § 4.71a, DC 5237.  Such impairment was simply not documented as forward flexion of the thoracolumbar spine was from 0 to 90 degrees or greater upon VA examination in October 2011.  Additionally, there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, the Veteran did not have any limitation of motion or any type of spinal ankylosis required for an increased 30, 50, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application for the Veteran's service-connected lumbar disc disease because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician, and the October 2011 VA examiner specifically noted there was no IVDS.  See 38 C.F.R. § 4.71a, DC 5243.  

The Board notes that the Veteran is competent to report her observable symptoms, including back pain and numbness or pain in her lower extremities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran has reported constant, chronic back pain, such pain is contemplated by the assigned 10 percent disability rating.  See 38 C.F.R. § 4.59.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation higher than 10 percent disabling.  

The probative and detailed findings of the October 2011 VA examiner, based upon consideration of the Veteran's subjective reports and the medical evidence of record, document the Veteran's normal range of motion, with complaints of painful motion.  To the extent that subsequent treatment records document the Veteran's subjective reports of neurologic symptoms including pain and numbness in her lower extremities, the Board notes that such treatment records also document an absence of neurologic disease and that the Veteran had no neurologic abnormalities.  Moreover, while the Veteran complained in September 2012 that her back condition was worsening, and subsequent VA treatment records document that the range of motion was "limited" or "within functional", such records do not contain precise range of motion findings which would allow application of the applicable rating criteria and they are, therefore, inadequate to rate the severity of the Veteran's condition during that time period.  Thus, the Board finds that the assigned 10 percent initial disability rating is appropriate to compensate the Veteran for her thoracolumbar strain which resulted in noncompensable limitation of motion, with painful motion entitled to the minimum compensable rating, prior to May 9, 2014.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 10 percent prior to May 9, 2014.  The preponderance of the evidence is against the Veteran's claim of entitlement to an increased initial disability rating in excess of 10 percent prior to May 9, 2014, and the claim must be denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.B.  Since May 9, 2014

Most recently, the Veteran was afforded a VA examination regarding her service-connected thoracolumbar strain in May 2014.  The examiner reviewed the Veteran's claims file and conducted an in-person physical examination, after which she diagnosed the Veteran with lumbosacral strain, degenerative arthritis of the spine, and degenerative disc disease (DDD).  The Veteran reported ongoing treatment for her back condition, with reported symptoms including constant low back pain, intermittent radiating pain to both lower extremities, and tingling and numbness in her feet which was not present at the time of examination.  The Veteran also reported flare-ups resulting from cold weather and prolonged standing or walking which require her to change position and result in pressure unrelieved by resting.  The examiner documented range of motion findings as follows:  forward flexion to 60 degrees (with objective evidence of painful motion at 60 degrees), extension to 10 degrees (with objective evidence of painful motion at 10 degrees), right and left lateral flexion to 10 degrees (with objective evidence of painful motion at 10 degrees), and right and left lateral rotation to 10 degrees (with objective evidence of painful motion at 10 degrees).  The Veteran was able to perform repetitive testing in flexion and extension, with no loss of range of motion; however, she reported a muscle spasm in her lower back and was unable to perform repetitive testing of lateral flexion and rotation.  The examiner noted functional loss or impairment including less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  The examiner noted bilateral lumbar paraspinal muscle spasms and guarding, but these did not result in an abnormal gait or abnormal spinal contour.  Muscle strength testing was normal and rated five out of five, except for the Veteran's left knee extension, which was rated as four out of five; there was no muscle atrophy noted.  Reflex and sensory testing was normal, with negative straight leg raising tests bilaterally.  No radicular pain or any other signs or symptoms due to radiculopathy were noted.  There was no noted ankylosis, other neurological abnormalities, or IVDS.  The Veteran reported regular use of a back brace.  The examiner noted that the Veteran reported working at a post office until March 2014 and that she wore a back brace at work, with light duty responsibilities, given her back condition.  Finally, the examiner stated that it is at least as likely as not that the Veteran's pain could significantly limit her functional ability during a flare-up or upon repeated use; however, the examiner reported that to determine any additional loss in range of motion during a flare-up would require her to resort to speculation as she did not observe a flare up and repetitive range of motion testing was not fully completed at the examination.  

Based upon the results of the May 2014 VA examination, the RO issued a May 2014 decision which granted an increased disability rating of 20 percent from the date of the examination.  The Board notes that for an increased 40 percent evaluation under DC 5237, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.  

Such impairment was simply not documented as forward flexion of the thoracolumbar spine was documented to 60 degrees at the May 2014 VA examination.  Additionally, while muscle spasms and guarding were documented, the examiner also noted they were severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, the Veteran did not have any limitation of motion or any type of spinal ankylosis required for an increased 50, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application for the Veteran's service-connected lumbar disc disease because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician, and the April 2012 VA examiner specifically noted there was no IVDS.  See 38 C.F.R. § 4.71a, DC 5243.  

The May 2014 VA examination is the most probative evidence regarding the severity of the Veteran's thoracolumbar strain from May 9, 2014 to the present.  There is no more current private treatment records or VA treatment records which contain findings that allow the Board to apply the rating criteria.  

Again, the Board points out that the Veteran is competent to report her observable symptoms, including ongoing back pain, intermittent radiating pain to both lower extremities, and tingling and numbness in her feet, although these were not present upon examination.  See Layno, 6 Vet. App. 465.  To the extent the Veteran continues to endorse chronic back pain, such pain is adequately considered in her assigned 20 percent disability rating for limited range of motion with pain upon motion.  See 38 C.F.R. § 4.59.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a disability rating in excess of 20 percent since May 9, 2014.  

The probative and detailed findings of the May 2014 VA examiner, based upon consideration of the Veteran's subjective reports and the medical evidence of record, document the Veteran's limited range of motion, with pain.  To the extent that the Veteran reported flare-ups and she was unable to complete repetitive range of motion testing of lateral flexion and rotation due to a muscle spasm, the Board again points out that an increased disability rating is based upon limited forward flexion or demonstrated ankylosis of the spine.  However, the Veteran was able to perform repetitive testing in flexion and extension, with no loss of range of motion upon repetition.  Thus, although the May 2014 examination was incomplete as to repetitive testing of lateral flexion and extension, this does not render it inadequate to rate the severity of the Veteran's disability in accordance with the applicable rating criteria.  38 C.F.R. § 4.71a, DC 5237.  Moreover, there was no noted ankylosis, neurologic abnormality, or IVDS which might have led to an increased or additional disability rating.  

Thus, the Board finds that the assigned 20 percent initial disability rating from May 9, 2014 is appropriate, and the Veteran is not entitled to an increased disability rating.  The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, supra.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 20 percent from May 9, 2014.  The preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


IV.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's thoracolumbar spine are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon limitation of range of motion and painful motion.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she has merely disagreed with the assigned disability ratings for her level of impairment.  Nor has she alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that her lumbar disc disease has rendered her unemployable.  The Board acknowledges that the Veteran reported at the May 2014 VA examination that she had most recently worked at a post office until March 2014 and that she wore a back brace at work, with light duty responsibilities.  Moreover, the examiner noted some functional impact upon her ability to work based upon her report.  However, there is no indication that the Veteran's back disability completely prevents her from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection based upon in-service aggravation of a left knee disability status post left ACL reconstruction and partial lateral meniscectomy is granted.  

An initial disability rating for thoracolumbar strain in excess of 10 percent and an increased disability rating in excess of 20 percent from May 9, 2014 is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


